Citation Nr: 1513615	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981, October 2003 to April 2005, September 2005 to December 2005, and January 10 - 25, 2008.  

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  RO jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  Records were converted from physical to digital format over the course of appeal.  
 

FINDINGS OF FACT

1.  The evidence preponderates against the Veteran having a left ear hearing loss disability at any time during the claim period.  

2.  The evidence preponderates against a right ear hearing loss disability having developed in service or otherwise being causally related to service.  

3.  The evidence preponderates against a right ear hearing loss disability being present to a disabling degree within the first year following either of the Veteran's periods of active service lasting more than 90 days.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claim for service connection for bilateral hearing loss.  A VCAA notice letter was sent in January 2009 addressing the claim for service connection for bilateral hearing loss, and this afforded adequate notice prior to the RO's March 2009 decision the subject of this appeal.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim.  An additional VCAA letter was afforded the Veteran in March 2010.  This was followed by additional RO review of the claim with issuance of an SOC and an SSOC.  

The Veteran also was informed by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also afforded Dingess-type notice by the VCAA letters, addressing downstream issues of rating criteria and effective date.

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim and that he provide necessary authorization to obtain those records.  They requested evidence and information about treatment after service in support of the claim.  Based on information provided by the Veteran, post-service treatment records were obtained from VA sources.  These records were associated with the electronic record as contained within Virtual VA and VBMS. 

Additionally, at the Travel Board hearing conducted in February 2012, the undersigned outlined the issue on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which included in this case evidence of a causal link between service and a current hearing loss disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decisions, an SOC, and an SSOC.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the record prior to the Board's adjudication of the currently appealed claim.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection for which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for compensation purposes in June 2010 and September 2014 addressing claimed bilateral hearing loss.  The Board finds that these examinations sufficiently addressed the medical questions of diagnosis and etiology of the claimed hearing loss of each ear, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  These examinations also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the record, and relevant tests or studies, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board finds that the examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board in May 2014 remanded the claim based on testimony at the February 2012 hearing before the undersigned to the effect that the Veteran's hearing had grown worse since he was last examined in June 2010.  Thus, the remand was for a contemporaneous examination was to establish the current status of disability, if any, and to again address the question of any relationship to service.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  That development was  substantially accomplished, including by the obtained September 2014 VA examination, as discussed below, allowing for the Board's current adjudication.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim herein adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim. He also provided testimony before the undersigned at his February 2012 Travel Board hearing.  There is no indication that the Veteran desires a further opportunity to address the claim. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim for service connection for bilateral hearing loss have been accomplished. 

II. Applicable Laws and Regulations Governing Claims for
Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303 (2014). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314   (1993).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain diseases, including sensorineural hearing loss, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to a period of service of 90 days or more. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377  ; see also Buchanan, 451 F.3d at 1337   ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, where the law and not the facts are dispositive upon a claim, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case. More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).



III.  Claim for Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran contends, in effect, that he has bilateral hearing loss due to acoustic trauma in service in Iraq while stationed there and engaged in combat-type situations between 2003 and 2005.  

At his hearing before the undersigned, the Veteran informed of overseas service in Iraq from approximately March 2003 until approximately April 2005, where he was a gunner.  He testified to very loud noise, including going on numerous Quick Reaction Air Force (QRF) mission in response to IED explosions.  He further testified that his hearing loss had declined since his return from Iraq.  

Both the VA examinations in June 2010 and September 2014 revealed normal hearing in both ears, by pure tone thresholds, in decibels, as follows:




HERTZ



Exam    Date
Ear
500
1000
2000
3000
4000
Average
1000 - 4000
June 2010
RIGHT
5
10
15
10
15
12.5

LEFT
15
15
15
10
10
12.5
September 2014
RIGHT
10
15
20
15
15
16

LEFT
15
20
20
15
10
16

Speech recognition using a Maryland CNC word list was 94 percent in each ear at the June 2010 VA examination, and was 92 percent in the right ear and 96 percent in the left ear at the September 2014 examination.  

These findings are notably not very different than those from results of an Army National Guard enlistment examination in January 2001, which revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
0
0
5
0
0
1
LEFT
10
15
5
0
0
6

The examiners at both the January 2010 and September 2014 examinations found the Veteran to have normal hearing bilaterally.  The testing was found to be valid.  

The Veteran complained at the September 2014 examination that he could not hear the telephone ring and that he had to turn up the television. However, while the Veteran's authorized representative accurately notes that the Veteran has hearing loss meeting the 38 C.F.R. § 3.385 criteria based on a 92 percent word recognition score, that examiner concluded based on the normal speech recognition scores and the absence of a record of significant acoustic trauma in service that hearing loss was not at least as likely as not causally related to service. 

The Veteran's representative has contended that the Appeals Management Center (AMC) had requested a further opinion based on the 92 percent speech recognition score in the right ear meeting hearing loss disability requirements pursuant to 38 C.F.R. § 3.385.  However, the Board finds the opinions of the VA examiners in June 2010 and September 2014 to be adequate for purposes of the Board's adjudication, since they addressed the question of a relationship between in-service exposures and current findings.  

The Board notes that the results of the June 2010 and September 2014 examinations are quite consistent, showing only a slight and gradual increase in hearing impairment, without significant threshold shifts.  This was not found by the VA examiner in September 2014 to suggest and causal link to service, and the Veteran has not otherwise presented evidence of any such link other than his espoused belief of such.  Similarly, the June 2010 examiner opined based on current hearing within normal limits and no showing of significant threshold shifts (including between testing in January 2010 and June 2010), that it was not at least as likely as not that the Veteran had hearing loss related to service.  

The Veteran, as a layperson, has not been shown to possess the medical knowledge or expertise required to address the distinctly medical question of whether the noise exposures or other circumstances in service are causal of an identified hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While the Board has duly considered the Veteran's testimony regarding his significant noise exposures in combat-type situations in Iraq, and has duly considered the likelihood of acoustic trauma consistent with the circumstances of the Veteran's combat service, pursuant to 38 U.S.C.A. § 1154(b), the Board must also evaluate the claim in light of the recent VA examinations which simply do not reflect significant threshold shifts or hearing loss disability, beyond the limited disability evidenced by the 92 percent speech recognition score in the right ear.  The VA examiners in June 2010 and September 2014 considered the relevant evidence of record including current clinical findings, the Veteran's in-service exposures, the Veteran's self-reported history of hearing difficulties, and past treatment and examination records, and ultimately concluded that these did not support a conclusion that current hearing loss was present which was causally related to service, but rather concluded the preponderance of the evidence was against any such link.  These consistent conclusions by the VA examiners, informed by the balance of the record and reasonably consistent audiometric testing results, serve to weigh against a causal link between service and any right ear hearing loss disability, and outweigh contrary evidence including the Veteran's testimony and lay perception of significantly worsened hearing loss related to noise exposure in service and acoustic trauma in service.  

Because the recent examinations consistently showed an absence of hearing loss meeting the threshold disability requirements of 38 C.F.R. § 3.385 for the left ear, the weight of the evidence is against left ear hearing loss disability being present at any time during the claim period.  

The weight of the evidence is also against the Veteran having had hearing loss disability present to a compensable degree in either ear within the first year following his service intervals from May 1981 to August 1981, and from October 2003 to April 2005. (The Veteran's January 2008 period of service does not meet the 90-day criterion for the presumption.) The minimal hearing loss disability only in the right ear upon September 2014 examination and no disability in either ear shown on prior examinations simply outweigh any possibility of hearing loss being present to a compensable degree within the first year post service.  Hence, the evidence preponderates against disabling hearing in either ear within the first post-service year, so that service connection on a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss on any basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Because the preponderance of the evidence is against the 

claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


